République Démocratique du Congo
Ministère de la Justice et Garde des Sceaux

Guichet Unique de Création d'Entreprise
OFFICE NOTARIAL

ACTE NOTARIE N° 20/KNG/1M/321631
L'an deux mille vingt, le treizième jour du mois de août.***

Nous soussignés, Pascal MBUYI KABUNDI, Notaire à l'Office Notarial du Guichet Unique de
Création d'Entreprise, au GUCE Kinshasa/Gombe, agissant conformément aux prescrits des
articles 9, 10 et 15 du Décret N° 14/014 du 08 Mai 2014 portant Création, Organisation et
Fonctionnement du Guichet Unique de Création d'Entreprise, à l'Ordonnance-loi n°66/344 du 9
juin 1966 relative aux actes notariés ainsi qu'à la loi n°16/012 du 15 juillet 2016 portant création,
organisation et fonctionnement de la profession de notaire ; certifions que les documents ci-
après : Statuts du 29/07/2020 de la société TERRA MINING, Société à responsabilité limitée
pluripersonnelle (SARL), ayant son siège situé sur 20, av. HAUT CONGO, C/Gombe, V
Kinshasa, P/Kinshasa, dont les clauses ci-dessous insérées nous ont été présentées ce jour,
au GUCE Kinshasa/Gombe par Maître ROGER KALALA KADIMA, dûment mandaté, ayant
son adresse professionnelle située sur 03, av. MPAKA Q/UPN, C/Ngaliema, V/Kinshasa, P
/Kinshasa; comparaissant en personne, en présence de MAGLOIRE MBUENDONGO MAKADI
, Agent de l'administration, résidant à KINSHASA, et de SERGE PALAKI BONDO, Agent de
l'administration, résidant à KINSHASA, témoins instrumentaires à ce requis réunissant les
conditions exigées par la loi en la matière; lecture du contenu de l'acte susmentionné a été faite
par nous, tant au comparant qu'aux témoins MAGLOIRE MBUENDONGO MAKADI, ci-dessus
identifié et SERGE PALAKI BONDO, ci-dessus identifié. ***

Le: comparant pré-qualifié persiste et signe devant témoins et nous que, l'économie des
documents à authentifier renferme bien l'expression de la volonté des signataires, qu'ils sont
seuls responsables de toutes contestations pouvant naître de l'exécution dudit document, sans
évoquer la complicité de l'Office Notarial ainsi que du Notaire. En foi de quoi, le présent acte
vient d'être signé par les comparants, témoins et nous, et revêtu du sceau de l'Office Notarial
du Guichet Unique-de Création d'Entreprise au GUCE Kinshasa/Gombe.***

SIGNATURE DU NOTAIRE
scal MBUYI KABUNDI

GUICHET UNIQUE
DE CREATION D'ENTREPRISE

OFFICE NOTARIAL SE
Expédition Certifiée Conforme
Kinshasa, te.,4.8.1.0.7.-120 2

75!

